Citation Nr: 1532860	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in an unappealed August 1998 rating decision, the RO denied the claim of entitlement to service connection for a left knee disability.  In the February 2011 rating decision on appeal, the RO reopened the previously denied claim of entitlement to service connection for a left knee disability and continued the previous denial on the merits.  Although the RO reopened the claim of entitlement to service connection for a left knee disability, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee disability before reaching any merits determination.  

In April 2015, the Veteran presented sworn testimony during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a left knee disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received more than one year since the August 1998 rating decision relates to unestablished facts necessary to substantive the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current respiratory disorder.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the August 1998 rating decision is new and material and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a respiratory disorder are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As the decision regarding the claim to reopen is fully favorable, the below discussion in relation to the VCAA pertains solely to the claim for service connection for a respiratory disorder.

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

A pre-decisional notice letter dated in February 2010 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records, and all identified post-service records.  The Veteran was afforded a VA examination in July 2010.  The VA examiner reviewed the claims file, considering the Veteran's STRs, post-service medical records and specific findings from the Veteran's physical examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The examination is therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).Neither the Veteran nor his representative has identified any prejudice in the conduct of the Veteran's Board hearing, including a failure to comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet App 488 (2010).  Accordingly, the duty to assist is also met.

II.  Claim to Reopen

Service connection for a left knee disability was previously denied in an August 1998 rating decision.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  The August 1998 rating decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's STRs, his own statements, and an April 1998 lay statement.  An August 1998 rating decision denied the claim based on lack of evidence of a current disability. 

Evidence received more than one year after the prior final denial includes an August 2001 magnetic resonance imaging (MRI) report diagnosing a left torn meniscus and an August 2007 private post-operative report documenting chondromalacia of the left knee.  This evidence is considered "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to a previously unestablished fact, current diagnosis.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a left knee disability is reopened. 

III.  Service Connection

Here, the Veteran claims that he has a respiratory disorder due to exposure to chemicals, dust, and asbestos while working in Long Beach shipyard for an overhaul of the USS Peleliu. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinical evaluation of the Veteran's lungs during his February 1983 entrance examination was normal.  On his July 1987 separation examination report, the Veteran reported a history of asthma and shortness of breath.  The examiner noted that the Veteran had been hospitalized for asthma as a child.  

The Board acknowledges that the Veteran's report of a history of asthma as a child raises questions as to whether he had a respiratory disorder prior to active duty, which could potentially rebut the presumption of soundness.  See 38 U.S.C. § 1111.  However, the Board need not explore whether the presumption of soundness applies in this case, as the Veteran has not presented evidence of a current respiratory disability.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (even if an injury or disease is deemed incurred in service by virtue of the presumption of soundness (or found to be actually incurred in service), a veteran still must establish that he has a current disability that is related to the in-service injury or disease); Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").

During a July 2010 VA examination, the Veteran again reported that he had asthma as a child; however, he noted that he outgrew it and has not had asthma since.  He indicated that during his military service he had shortness of breath while working in the shipyard.  He stated that since his military discharge, he did not have any shortness of breath until 2008, when he developed dyspnea on exertion in 2008.  He reported that he was prescribed an albuterol inhaler, but he did not use all of it as his shortness of breath cleared and has not since recurred.  The examiner cited to a normal lung examination from February 2010, and the Veteran denied any asthma attacks since childhood.  A chest x-ray conducted contemporaneous with the examination revealed normal chest and lungs.  The Veteran was unable to perform a technically acceptable, reproducible spirometry.  However, pulmonary examination was completely normal, with no evidence of any abnormal breath sounds, and normal diaphragm excursion and chest expansion.  The VA examiner found no evidence of a current pulmonary disorder. 

The Veteran has not submitted any competent evidence to contradict the findings set forth in the January 2010 VA examination report.  In this regard, the Board acknowledges the Veteran's assertions and recognizes that he is competent to describe the symptoms he experiences.  However, he is not competent to diagnose an underlying respiratory disorder, as he does not have the medical training necessary to do so.  

Regarding the reference to an isolated instance of dyspnea on exertion in 2008, the Board emphasizes that a symptom such as shortness of breath, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a current respiratory disorder, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for a respiratory disorder must be denied..

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee disability is reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for a respiratory disorder is denied.


REMAND

As to the left knee claim, the Veteran submitted additional pertinent evidence in April 2015 that was not accompanied by a waiver of initial RO consideration.  Moreover, the Board cannot accept this evidence without a waiver pursuant to 38 U.S.C.A. § 7105(e), as that provision only applies to cases in which a substantive appeal was filed after February 2, 2013, and in this case the Veteran's substantive appeal was filed in November 2012.  Accordingly, readjudication of the claim by the AOJ is required.  See 38 C.F.R. § 20.1304(c) (2014).  

As to the hypertension claim, the Veteran relates his disability to the stress of his military occupational specialty (MOS) as an engineering yeoman.  While the Veteran's STRs show normal blood pressure readings, he has credibly testified that he experienced headaches, chest pains, and nausea throughout his military service.  See Layno, 6 Vet. App. at 469.  He further testified that since service, he continued to suffer from such symptoms until he was diagnosed with hypertension in 2003 and treated with medications.  Hence, the evidence suggests that the Veteran's current hypertension could be related to service, and VA's duty to obtain an examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Complete records from Dr. Jenkins should also be obtained on remand.  See Board Hearing Transcript at 4.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain complete records of treatment from Dr. Jenkins.  See Board Hearing Transcript at 4.  

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be reviewed in conjunction with such examination.  All necessary testing should be accomplished.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in active service, or is otherwise related to service, to include as a result of conceded (and undocumented) in-service symptoms of headaches, chest pains, and nausea therein.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issues on appeal, specifically considering the April 2015 nexus statement regarding the left knee.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


